FOURNET, Chief Justice.
The issues presented for our determination and the relief sought in this case are identical with those in Schwegmann Brothers Giant Super Markets v. McCrory, Commissioner of Agriculture & Immigration of State of Louisiana, 237 La. 768, 112 So.2d 606, the cases having been consolidated for trial in the Court below and for argument on appeal here; the decision in the Schweg-mann case is, therefore, controlling here.
For the reasons assigned in Schwegmann Brothers Giant Super Markets v. McCrory, Commissioner of Agriculture & Immigration of State of Louisiana, 237 La. 768, 112 So.2d 606, the judgment appealed from is affirmed.
SIMON, J., recused.